DETAILED ACTION
This action is in response to the amendment filed July 6, 2021. Claims 1, 10 and 12 have been amended. Claims 1-12 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The replacement drawings were received on July 6, 2021.  These drawings are objected to because Fig. 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the corresponding different axial depth of the impressions" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0217133 A1 (Ikeda).
Regarding claim 1, Ikeda discloses an end disk (33 in Fig. 6) of a multi-disk clutch (10), the end disk having a ring plate which has a central opening and at least one axial impression (34) on one front side, via which a corresponding projection (35) is formed on the opposite front side. Similar to the plates (6), the end disk has a multi-
Regarding claim 2, an impression and an associated projection run annularly around the opening (see paragraph [0062] which discloses continuous annular protrusions).
Regarding claim 3, the impression and the associated projection run centrically to the central axis of the end disk (see paragraphs [0052]-[0053] which disclose the position of the protrusions).
Regarding claim 6, a plurality of circumferentially spaced apart impressions and associated projections are provided (see paragraph [0062] which discloses discontinuous annular protrusions).

Claims 1-3, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7063197 B2 (Merkel).
Regarding claim 1, Merkel discloses an end disk (11) of a multi-disk clutch (1, see column 5, lines 8-16), the end disk having a ring plate (9) which has a central opening and at least one axial impression on one front side, via which a corresponding projection (P) is formed on the opposite front side, wherein the end disk has a multi-tooth profile (Z1, Z2, Z3) on a radially outer peripheral edge.
Regarding claim 2, an impression and an associated projection run annularly around the opening. See Figs. 3a-3d and column 5, lines 62-64.
Regarding claim 3, the impression and the associated projection (P) run centrically to the central axis of the end disk (11). See Figs. 3a-3d and column 5, lines 62-64.
Regarding claim 9, note for example Fig. 3c which shows the projection (P) defining a plane outer surface arranged in a radial plane to the central axis of the end disk.
Regarding claim 10, Merkel discloses an assembly of a plurality of end disks (end disks 11 in Figs. 4a and 4b, respectively) of a multi-disk clutch, each end disk having a ring plate (9) which has a central opening and at least one axial impression on one front side, via which a corresponding projection (p) is formed on the opposite front side, the end disks being made of sheet metal (see column 5, lines 55-56) and each having the same sheet metal wall thickness (ye), the a respective axial extension of the projections being different when comparing the end disks with each other (the radially outer axially extending portion of the projection P in Fig. 4a is parallel to the radially inner axially extending portion, whereas in Fig. 4b the radially outer axially extending portion of the projection P in Fig. 4a is arranged obliquely relative to the radially inner axially extending portion).

Allowable Subject Matter
Claim 12 is allowed.
Claims 4, 5, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments, see pages 8-10 of the response filed July 6, 2021, with respect to the rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 set forth in the Office action dated April 7, 2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, the new grounds of rejection under 35 U.S.C. 102(a)(1) are made.
Inasmuch as the new grounds of rejection were not entirely necessitated by Applicant’s amendment, this action is not being made final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094.  The examiner can normally be reached on Tuesday-Thursday from 11:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3655